PER CURIAM.
The dismissal of the plaintiffs complaint against the appellee American Motors Sales Corporation is reversed as to the claims (a) for personal injury based on strict liability, Perry v. Luby Chevrolet, Inc., 446 So.2d 1150 (Fla. 3d DCA 1984), and (b) for breach of express warranty under the Magnuson-Moss Warranty Act, 15 U.S.C.A. § 2304(a)(1) (1982); Gates v. Chrysler Corp., 397 So.2d 1187 (Fla. 4th DCA 1981).1 The other claims asserted in the plaintiffs various amended complaints were properly dismissed.
Reversed in part, affirmed in part.

. The appellee defends the dismissal of this count only on the ground that the complaint fails to allege that the plaintiff had exhausted any informal dispute settlement procedure established by the defendant. Because, however, there is no present showing that there was any such procedure, this issue may be raised only by affirmative defense.